DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered and are partially persuasive.
Regarding the objection to the specification, the amendment to the title overcomes the objection, which is withdrawn.
Regarding the rejections of claims 2 and 11-12 under 112(b), the amendments overcome the rejections of claims 2 and 11, which are withdrawn.  However, the amendment to claim 12 does not overcome the rejection of claim 12 under 112(b) because of the unclear conjunctive relation among “an amount of the technical parameter,” “the physical characteristic” and “the measurement uncertainty of the performance criteria determined” as relates to be the basis for ranking the compiled measuring chains.  The rejection of claim 12 under 112(b) is therefore maintained.
Regarding the rejections of claims 1-12 under 101, Applicant’s arguments on pages 7-8 are unpersuasive for the following reasons.
On pages 7-8, Applicant contends that “[t]he method of claim 1 cannot be carried out without a measuring system7 that resides at a measuring site, that comprises a plurality of transmission members that form a measuring chain for measuring the measured physical variable and wherein those transmission members assume a particular arrangement so that transmission members that are immediately successive in the measuring chain are in a cause-and- effect relationship to each other.  These elements are not found in any human mind.”  With respect to claim 1 as amended, the Examiner partially agrees in terms of a measuring system that resides at a measuring site is not a mental concept, and therefore is designated as among the “additional elements” in the 101 rejection of claim 1.  Moreover, as explained in the grounds of rejection, the recited “measuring system that resides at a measuring site” does not integrate the abstract idea portions of claim 1 into a practical application.  The physical measuring system and other “additional elements” including the steps of assembling the transmission members are peripheral and largely, albeit not entirely, independent of the performance of steps a) through e) and therefore constitute extra solution activity.
On page 8, Applicant contends that “the method described in claim 1 requires operating to assemble a transmission chain from a plurality of transmission members, which must be sequenced in cause-and-effect relationship wherein each such cause-and-effect relationship has different performance criteria for detecting different physical variables that are desired to be measured by the method in order to arrive at the best measuring chain, and then building that best measuring chain from locally available transmission members, which then in turn are supplemented with non-local transmission members that are brought to the measuring site in accordance with the method.”  Applicant respectfully submits that the method described by claim 1 presents an inordinate array of permutations that is beyond the mental capacity of any person of ordinary skill in any art.”
The Examiner acknowledges that computer processing features likely provide an enhanced manner of implementing the method steps.  However, the Examiner respectfully disagrees that the steps (a through (e individually and/or in combination cannot practically be performed in the human mind because each of the steps are recited in a generalized manner rather than, for example, as a sequence of processing steps that must be performed in a particularized computing configuration in which the data handling would necessitate specialized computer implementation.
Regarding the steps of building a measuring chain from locally available transmission members, which then in turn are supplemented with non-local transmission members that are brought to the measuring site in accordance with the method, the Examiner submits that these steps constitute extra solution activity due to the lack of any particularized functional interrelation between these steps and steps a) through e).
Regarding the rejections of claims 1-12 in view of prior art (previously under 102 and currently under 103), Applicant’s arguments on pages 8-9 are unpersuasive for the following reasons.
The Examiner respectfully disagrees with Applicant’s contention on page 8 that “Fuller deals with single elements that perform specified functions. However, Fuller fails to disclose a plurality of transmission members that form a measuring chain for measuring the measured physical variable, wherein those transmission members assume a particular arrangement so that transmission members that are immediately successive in the measuring chain are in a cause-and-effect relationship to each other.”
Fuller discloses a system/method for configuring measuring systems that each include multiple hardware and/or software components (FIGS. 2A-2C).  Specifically, Fuller discloses transmission members (that) form a measuring chain for measuring the measured physical variable (host computer 102, GPIB instrument 112, and GPIB interface card 122 form measurement chain) wherein transmission members that are immediately successive in the measuring chain are in a cause-and-effect relationship to each other (host computer 102, GPIB instrument 112, and GPIB interface card 122 formed in operative succession having cause-effect relations).
The Examiner respectfully disagrees with the contention on pages 8-9 that Fuller does not disclose a method of settling on the measuring chain that includes a plurality of transmission members in the measuring chain that best satisfies one of the determined performance criteria.  Specifically, Fuller teaches selecting from the measuring chains in the compilation, the compiled measuring chain that best satisfies one of the determined performance criteria ([0014], [0021], [0043] sets of programs and/or hardware configuration selected based on user/client requirements (software and/or hardware components differentiated such as from among stored programs)); [0103]; FIG. 5 block 508, [0194]).
The Examiner acknowledges that, as contended by Applicant on page 9, Fuller does not expressly teach obtaining transmission members that are not locally available to the measuring site to complete the measuring chain that best satisfies one of the determined performance criteria.  However, as explained in further detail in the current grounds for rejecting amended claim 1, Adler (US 2017/0357492 A1) discloses a system and method for packing and deploying applications that includes “ordering each” application component “that is not locally available ([0037]-[0039] and [0042])” and sending the “ordered” application components to the measurement site ([0042]; Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Adler’s teaching of ordering and delivering unavailable application components to a method disclosed by Fuller, such that Fuller’s method includes ordering each transmission member that is not locally available and sending the ordered transmission members to the measurement site.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites, in part, 
“f) assembling from locally available transmission members, a plurality of transmission members in the measuring chain that best satisfies one of the determined performance criteria; 
q) ordering each transmission member that is not locally available and sending each ordered transmission member to the measuring site; and 
h) completing the measuring chain that best satisfies one of the determined performance criteria by disposing each ordered transmission member into the measuring chain that best satisfies one of the determined performance criteria.”
The language failing to comply with the written description requirement under 112(a) is highlighted above in bold.
Applicant’s original disclosure does not appear to convey either expressly or contextually that the disclosed method includes either of “assembling from locally available transmission members, a plurality of transmission members in the measuring chain that best satisfies one of the determined performance criteria” and “completing the measuring chain that best satisfies one of the determined performance criteria by disposing each ordered transmission member into the measuring chain that best satisfies one of the determined performance criteria.” The only disclosure relating to physically assembling measurement chain components is described in Applicant’s specification in paragraph [0007], which explains, “[w]hile the population of this database can vary, the applicant possesses sufficient expertise as a commercial provider of measurement systems to provide a database of many different measurement devices and measurement systems that can be used in an embodiment of the invention to help a user in assembling the measuring chain needed to detect a particular measured physical variable.” 
Neither in this generalized description nor elsewhere does Applicant’s original disclosure disclose that the method may encompass assembling “from locally available transmission members” and subsequent to ordering a locally missing component “completing the measuring chain that best satisfies one of the determined performance criteria by disposing each ordered transmission member into the measuring chain that best satisfies one of the determined performance criteria.”
Claims 2-12 directly or indirectly depend from rejected claim 1 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 10, “each memory chain” renders claim 1 indefinite due to lack of antecedent basis.  Based on the overall language of claim 1, it appears that “each memory chain” should read “each measuring chain.”
In claim 12, lines 2-6, “wherein the compiled measuring chains are ranked on the basis of an amount of the technical parameter at least one of the physical characteristic and the measurement uncertainty of the performance criteria determined” renders claim 12 indefinite because of the unclear conjunctive relation among “an amount of the technical parameter,” “the physical characteristic” and “the measurement uncertainty of the performance criteria determined” as relates to be the basis for ranking the compiled measuring chains.  It appears that “at least one” was added and the “and/or” conjunctions were removed in response to the previous grounds for rejecting claim 12 under 112(b), such that the list of the three alternatives was intended to be preceded by “at least one.”  Therefore, for the purpose of examination and as best understood, and based on broadest reasonable interpretation in view of the specification, lines 2-6 are interpreted as “wherein the compiled measuring chains are ranked on the basis of at least one of an amount of the technical parameter, the physical characteristic, and the measurement uncertainty of the performance criteria determined.”
Claims 2-11 directly or indirectly depend from rejected claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to the abstract idea judicial exception without significantly more.
Representative claim 1 recites:
“A method for detecting a measured physical variable by means of a measuring system, 
which measuring system resides at a measuring site and comprises a plurality of transmission members, and which transmission members form a measuring chain for measuring the measured physical variable, wherein transmission members that are immediately successive in the measuring chain are in a cause-and-effect relationship to each other, the method comprising the steps of:
a) receiving a specification of the measured physical variable that is to be detected; 
b) selecting from a database that stores a plurality of measuring chains, each memory chain that is capable of detecting the specified measured physical variable, and preparing a compilation that only includes the selected measuring chains of the measuring chains stored in the database, wherein each measuring chain in the compilation includes comprising a plurality of transmission members; 
c) determining performance criteria of each of the plurality of measuring chains in the compilation; 
d) differentiating between each of the measuring chains in the compilation, on the basis of the determined performance criteria; 
e) selecting from the measuring chains in the compilation, the measuring chain that best satisfies one of the determined performance criteria;
f) assembling from locally available transmission members, a plurality of transmission members in the measuring chain that best satisfies one of the determined performance criteria; 
q) ordering each transmission member that is not locally available and sending each ordered transmission member to the measuring site; and 
h) completing the measuring chain that best satisfies one of the determined performance criteria by disposing each ordered transmission member into the measuring chain that best satisfies one of the determined performance criteria.”
The claim limitations considered to fall within in the abstract idea are highlighted in bold font above and the remaining features are “additional elements.”
Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  Claim 1 recites a method and falls within a statutory category.
Step 2A, Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea. Under a broadest reasonable interpretation, the highlighted portions of claim 1 fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2).
The recited functions:
 receiving a specification of the measured physical variable that is to be detected; 
selecting from a database that stores a plurality of measuring chains, each memory chain that is capable of detecting the specified measured physical variable, and preparing a compilation that only includes the selected measuring chains of the measuring chains stored in the database, wherein each measuring chain in the compilation includes comprising a plurality of transmission members; 
determining performance criteria of each of the plurality of measuring chains in the compilation; 
differentiating between each of the measuring chains in the compilation on the basis of the determined performance criteria; and 
selecting from the measuring chains in the compilation, the measuring chain that best satisfies one of the determined performance criteria,
may individually and collectively be performed as mental processes.  
Receiving a specification of a measured physical variable that is to be detected may be performed via mental processes (e.g., mental evaluation perception such as via reading or otherwise mentally interpreting a computer screen).  
Selecting measuring chains from a database and preparing a compilation that only includes the selected measuring chains of the measuring chains stored in the database may be performed, such as by mental evaluation of information that may be presented such as via a database user interface. 
Determining performance criteria of each of the plurality of measuring chains in the compilation may be performed, such as by judgement/evaluation, as a mental process.
Differentiating between each of the measuring chains in the compilation on the basis of the determined performance criteria and selecting from the measuring chains in the compilation, the measuring chain that best satisfies one of the determined performance criteria may be performed, such as by judgement/deduction as mental processes.
The type of high-level information analysis and deduction recited in these elements has been found by the Federal Circuit to constitute patent ineligible matter (see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
Step 2A, Prong Two of the analysis entails determining whether the claim includes additional elements that integrate the recited judicial exception into a practical application. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (MPEP § 2106.04(d)).
MPEP § 2106.04(d) sets forth considerations to be applied in Step 2A, Prong Two for determining whether or not a claim integrates a judicial exception into a practical application. Based on the individual and collective limitations of claim 1 and applying a broadest reasonable interpretation, the most applicable of such considerations appear to include: improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).
Regarding improvements to the functioning of a computer or other technology, none of the “additional elements” in claim 1 in any combination appear to integrate the abstract idea in a manner that technologically improves any aspect of a device or system that may be used to implement the highlighted steps or a device for implementing the highlighted steps such as a generic computer.  The additional elements including “means of a measuring system, which measuring system resides at a measuring site and comprises a plurality of transmission members, and which transmission members form a measuring chain for measuring the measured physical variable, wherein transmission members that are immediately successive in the measuring chain are in a cause-and-effect relationship to each other” in claim 1 do not play a direct role in steps a) through e) of the recited method.  Instead, the measuring system, the transmission members and measurement chain constitute informational constructs in relation to steps a) through e) the recited method and therefore constitute extra-solution activity to the recited method which is directed to processing measurement specifications and performance criteria to select an optimal measuring chain design.  
Similarly, the “additional elements” added by amendment including,
“f) assembling from locally available transmission members, a plurality of transmission members in the measuring chain that best satisfies one of the determined performance criteria; 
 g) ordering each transmission member that is not locally available and sending each ordered transmission member to the measuring site; and 
h) completing the measuring chain that best satisfies one of the determined performance criteria by disposing each ordered transmission member into the measuring chain that best satisfies one of the determined performance criteria,”
do not appear to have any meaningful functional inter-relation to the abstract idea method steps a) through e), such that for example, the assembly steps are performed in a particularized manner relating the manner in which the measurement chain is selected or, conversely, that the manner in which the measurement chain is selected is particularized with respect to the manner of measurement chain assembly.  Instead, the steps relating to assembling and ordering unavailable parts constitute well known extra solution activity.
Regarding application of the judicial exception with, or by use of, a particular machine, the additional element method steps are all described in the specification as being performed by execution of a program product stored in a memory of a conventional computer (FIG. 3, [0036]) rather than being performed by data processing system having a particularized configuration and manner of implementing selection of the constituent components of measuring chain.  
Regarding a transformation or reduction of a particular article to a different state or thing, claim 1 does not include any such transformation or reduction.  Instead, claim 1 as a whole entails receiving input information (i.e., specification/description of a physical variable), applying standard processing techniques (i.e., executing a program using a convention computer) to the information to determine an optimal selection of a measurement chain.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, claim 1 does not include additional elements that integrate the recited abstract idea into a practical application.
Therefore, claim 1 is directed to a judicial exception and requires further analysis under Step 2B in which it is determined whether the additional elements, considering the claim as a whole, amount to significantly more than the judicial exception.
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). MPEP 2106.5

As explained in the Step 2A Prong Two analysis, the additional elements in claim 1 do not play any direct role in steps a) through e) of the recited method, except as representing information constructs that are processed by the steps constituting the abstract idea or as generic extra-solution activity (assembling the transmission members and ordering and delivering missing transmission members).  Therefore, and considering claim 1 as a whole, the additional elements play no role in transforming the judicial exception (steps a) through e)) in any substantial manner such that considered as a whole, claim 1 does not amount to significantly more than the judicial exception.  
Claim 1 is therefore not patent eligible.
Claims 2-12, depending from claim 1, provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of claim 1 (Step 2A, Prong One).  None of dependent claims 2-12 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
Dependent claims 2-12 therefore also constitute ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 2003/0036876 A1) in view of Adler (US 2017/0357492 A1).
As to claim 1, Fuller teaches “[a] method for detecting a measured physical variable by means of a measuring system, which measuring system resides at a measuring site (FIG. 2A measurement system including host computer 102, [0103]; Abstract) and comprises a plurality of transmission members (FIG. 2A measurement system comprising host computer 102, GPIB instrument 112, and GPIB interface card 122; [0106]), and which transmission members form a measuring chain for measuring the measured physical variable (host computer 102, GPIB instrument 112, and GPIB interface card 122 form measurement chain) wherein transmission members that are immediately successive in the measuring chain are in a cause-and-effect relationship to each other (host computer 102, GPIB instrument 112, and GPIB interface card 122 formed in operative succession having cause-effect relations), the method comprising the steps of:
a) receiving a specification of the measured physical variable that is to be detected ([0015]-[0016]; FIG. 5 blocks 504 and 506, [0168]-[0170], [0181]); 
b) selecting from a database that stores a plurality of measuring chains, each memory chain that is capable of detecting the specified measured physical variable (FIG. 5 block 508, [0184]-[0186]; FIG. 8 block 612; [0126]-[0127], and [0213]) , and preparing a compilation that only includes the selected measuring chains of the measuring chains stored in the database ([0014] and [0021] sets of programs and/or hardware configuration selected based on user/client requirements; [0103]; FIG. 5 block 508, [0186], [0194]), wherein each measuring chain in the compilation includes a plurality of transmission members (FIG. 2A, measuring chains (e.g., host computer 102, GPIB instrument 112, and GPIB interface card 122) each may comprise multiple components); 
c) determining performance criteria of each of the plurality of measuring chains in the compilation ([0014] and [0021] sets of programs and/or hardware configuration options generated/selected based on user/client requirements (software and/or hardware components selected based on ability to perform task); [0103]; FIG. 5 block 508, [0186], [0194]); 
d) differentiating between each of the measuring chains in the compilation on the basis of the determined performance criteria ([0014], [0021], [0043] sets of programs and/or hardware configuration generated/selected based on user/client requirements (software and/or hardware components differentiated such as from among stored programs)); [0103]; FIG. 5 block 508, [0186], [0194]);
e) selecting from the measuring chains in the compilation, the compiled measuring chain that best satisfies one of the determined performance criteria ([0014], [0021], [0043] sets of programs and/or hardware configuration selected based on user/client requirements (software and/or hardware components differentiated such as from among stored programs)); [0103]; FIG. 5 block 508, [0194]);
f) assembling from locally available transmission members, a plurality of transmission members in the measuring chain that best satisfies one of the determined performance criteria (FIGS. 2A-2C depicting measurement systems assembled/configured by instrumentation system);”
q) “sending each” “transmission member to the measuring site (FIGS. 2A-2C depicting measurement systems including co-located components (i.e., each sent to a common site)); and 
h) completing the measuring chain that best satisfies one of the determined performance criteria by disposing each ordered transmission member into the measuring chain that best satisfies one of the determined performance criteria (FIGS. 2A-2C depicting measurement systems assembled/configured by instrumentation system).” 
Fuller does not expressly disclose “ordering each transmission member that is not locally available” and sending the “ordered” transmission members to the measurement site.
Adler discloses a system and method for packing and deploying applications that includes “ordering each” application component “that is not locally available ([0037]-[0039] and [0042])” and sending the “ordered” application components to the measurement site ([0042]; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Adler’s teaching of ordering and delivering locally unavailable application components to the method disclosed by Fuller, such that Fuller’s method includes ordering each transmission member that is not locally available and sending the ordered transmission members to the measurement site.  The motivation would have been to effectuate assembly of a measurement device such as depicted by Fuller in FIGS. 2A-2C in cases in which one or more parts are not immediately available at the measurement site.


Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Adler as applied to claim 1 above, and further in view of Fowler, Kim R, “Sensors: The First Stage in the Measurement Chain,” IEEE Instrumentation & Measurement Magazine, Vol. 7, Issue 3, September 2004, pages 60-66, as provided by Applicant.

As to claim 2, the combination of Fuller and Adler teaches “[t]he method according to claim 1, wherein digital information data of a plurality of transmission members (Fuller: [0126], [0186], [0213] server retrieves preexisting programs stored in memory based on requirements);” 
“wherein in step a) is generated digital information data for specifying the measured physical variable to be detected (Fuller: [0015]-[0016], [0168]-[0170]); and 
in step b) at least one transmission member is determined whose digital information data indicates an intended application, which intended application corresponds to the digital information data for specifying the measured variable to be detected (Fuller: [0014] and [0021] sets of programs and/or hardware configuration options generated/selected based on user/client requirements; [0103]; FIG. 5 block 508, [0194]).”  
Fuller discloses digital information corresponding to transmission members (server generated/stored information) but does not appear to explicitly disclose “indicates for each transmission member at least one intended application.”
Fowler discloses a method for configuring measurement chains that includes information that “indicates for each transmission member at least one intended application (page 63, Table 1 “Sensor” column designating sensor applications such as “Strain gauge” and Microphone”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Fowler’s method that includes providing intended application information with the method disclosed by Fuller as modified by Adler.  The motivation would have been to more effectively and efficiently match prospective measurement system components with the specified variable to be detected.

As to claim 3, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 2, wherein for each transmission member the digital information data indicates at least one metrological compatibility (Fuller: [0015]-[0016], [0168]-[0170]); and 
in step b) transmission members are determined whose digital information data indicates a metrological compatibility which is compatible with the metrological compatibility of Page 26 of 29Attorney Docket Number: KIZ-369-US that transmission member whose intended application corresponds to the digital information data for specifying the measured variable to be detected (Fuller: [0014] and [0021] sets of programs and/or hardware configuration selected based on user/client requirements; [0103]; FIG. 5 block 508, [0194]).”

As to claim 4, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 3, wherein in step b) are compiled a plurality of measuring chains (Fuller: [0014], [0126] server has access to multiple programs and/or hardware configurations) comprising transmission members necessary for the detection of the specified measured physical variable, which compiled measuring chains differ from each other in at least one transmission member (Fuller: [0126] expert system determines from among differing measuring implementations such as via a plurality of measurement primitives based on the specified task).”  

As to claim 5, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 2, wherein for each transmission member the digital information data indicates at least one technical parameter contribution and at least one physical characteristic contribution (Fuller: [0015]-[0016] client requirements may include types of measurement devices, [0168]-[0170], [0181]) and at least one measurement uncertainty contribution (Fowler: page 61, There’s Plenty More to Consider, paragraph beginning with Accuracy: How much does”; page 61, Definitions, Accuracy, Threshold, Precision, Specificity, Stability; page 63 Table 1); 
in step a) are generated digital information data with respect to a specification of performance criteria (Fuller: [0015]-[0016] requirements may specify performance criteria such as sampling time, analysis function [0168]-[0170], [0181]); and 
in step b) only those transmission members are considered whose digital information data indicates a technical parameter contribution or a physical characteristic contribution or a measurement uncertainty contribution, which technical parameter contribution or physical characteristic contribution or measurement uncertainty contribution clearly satisfies the digital information data for the specification of performance criteria (Fuller: [0126] expert system determines measurement implementation from among differing measuring implementations based on the specified task requirements).”

As to claim 6, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 2, wherein in step c) at least one performance criterion is determined for each compiled measuring chain (Fuller: [0014] and [0021] measurement configuration options generated/selected based on user/client requirements that include performance criteria); [0103]; FIG. 5 block 508, [0186], [0194]), which performance criterion comprises at least a technical parameter and at least one physical characteristic (Fuller: [0015]-[0016] client requirements may include types of measurement devices, [0168]-[0170], [0181]) and at least one measurement uncertainty (Fowler: page 61, There’s Plenty More to Consider, paragraph beginning with Accuracy: How much does”; page 61, Definitions, Accuracy, Threshold, Precision, Specificity, Stability; page 63 Table 1).”  

As to claim 7, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 6, wherein in step c) the performance criterion of a compiled measuring chain is calculated from the technical parameter and the physical characteristic (Fuller: FIG. 5 block 508, [0186], [0194]) and the measurement uncertainty (Fowler: page 61, There’s Plenty More to Consider, paragraph beginning with Accuracy: How much does”; page 61, Definitions, Accuracy, Threshold, Precision, Specificity, Stability; page 63 Table 1) of this compiled measuring chain (Fuller: FIG. 5 block 508, [0186], [0194]).  

As to claim 10, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 6, wherein the digital information data for each transmission member of a compiled measuring chain indicates at least one measurement uncertainty contribution (Fowler: page 61, There’s Plenty More to Consider, paragraph beginning with Accuracy: How much does”; page 61, Definitions, Accuracy, Threshold, Precision, Specificity, Stability; page 63 Table 1).”
Fowler teaches multiple different types of measurement uncertainty contributions but does not expressly teach “in step c) the measurement uncertainty is calculated as a square root of a sum of the squares of measurement uncertainty contributions of the transmission members of the compiled measuring chain.”
A square root of a sum of the squares is a standard deviation measure which was a well-known measurement uncertainty determination technique prior to the effective filing date such as evidenced by Betta, Giovanni, “Experimental Design Techniques for Optimising Measurement Chain Calibration,” Institute of Measurement and Control, Col. 30, Issue 2, September 2001, pages 115-127, as provided by Applicant (see page 117, 2. Calibration design, paragraph beginning with “In this case, in order to find”).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date, to have utilized a measurement uncertainty calculated as a square root of a sum of the squares of measurement uncertainty contributions of the transmission members of the compiled measuring chain in addition to the measurement uncertainty determination techniques disclosed by the combination of Fuller, Adler, and Fowler as such an application would amount to applying a known technique in a known manner to obtain readily predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Adler and Fowler as applied to claim 6 above, and further in view of Rauth, D.A., “Sensors and Signal Conditioning,” IEEE Instrumentation & Measurement Magazine, Vol. 8 Issue 2, June 2005, pages 48-53, as provided by Applicant.

As to claim 8, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 6, wherein the digital information data for each transmission member of a compiled measuring chain indicates at least one technical parameter contribution (Fuller: [0126] server may store measurement task specifications corresponding to software components),” but does not explicitly teach “the technical parameter is calculated from the technical parameter contributions of the transmission members of the compiled measuring chain.”
Rauth teaches “the technical parameter is calculated from the technical parameter contributions of the transmission members of the compiled measuring chain (page 50, Table 1, performance metrics such as input matching and signal detection of transmission members (e.g., amplifier, signal detectors) considered for determining optimal measurement chain).”   
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Rauth’s method that includes determining a technical parameter (optimized performance from a technical standpoint) based on technical parameter contributions of measurement chain components with the combined method of Fuller, Adler, and Fowler.  The motivation would have been to utilize the technical parameter contributions to improve optimization in selecting a measurement chain for a particular application.

As to claim 9, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 6, wherein the digital information data for each transmission member of a compiled measuring chain indicates at least one physical characteristic contribution (Fuller: [0126] server may store measurement task specifications corresponding to hardware configurations),” but does not explicitly teach “the physical characteristic is calculated from the physical characteristic contributions of the transmission members of the compiled measuring chain.”
Rauth teaches “the physical characteristic is calculated from the physical characteristic contributions of the transmission members of the compiled measuring chain (page 50, Table 1, physical characteristics such as excitation, input impedance, and sensor structure of transmission members (e.g., sensors, amplifier, signal detectors) considered for determining optimal measurement chain).”
   It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Rauth’s method that includes determining a physical characteristic of a measurement chains based on physical characteristics contributions of measurement chain components with the combined method of Fuller, Adler, and Fowler.  The motivation would have been to utilize the physical characteristics contributions to improve optimization in selecting a measurement chain for a particular application.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Adler and Fowler as applied to claim 6 above, and further in view of Lee (US 2004/0139186 A1).

As to claim 11, the combination of Fuller, Adler, and Fowler teaches “[t]he method according to claim 6,” and “the technical parameter and the at least one physical characteristic (Fuller: [0015]-[0016] client requirements may include types of measurement devices, [0168]-[0170], [0181]) and the at least one measurement uncertainty of the determined performance criteria (Fowler: page 61, There’s Plenty More to Consider, paragraph beginning with Accuracy: How much does”; page 61, Definitions, Accuracy, Threshold, Precision, Specificity, Stability; page 63 Table 1),” but does appear to expressly teach “wherein in step d) the compiled measuring chains are represented in the form of a table; and 
wherein the compiled measuring chains are displayed for comparison in a performance-specific manner.”
Lee teaches “the compiled measuring chains are represented in the form of a table (FIG. 7, [0092]); and 
in that the compiled measuring chains are displayed for comparison in a performance-specific manner (FIG. 7, [0092]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Lee’s teaching of displaying measurement component performance results in tabular form to the combined method of Fuller, Adler, and Fowler in which the performance data is in the form of technical parameter contributions and the physical characteristic contributions and the measurement uncertainty contributions of the determined performance criteria.  The motivation would have been to provide an efficient manner of visually displaying distinctions among measurement components/chains to a user.

As to claim 12, the combination of Fuller, Adler, Fowler, and Lee teaches “[t]he method according to claim 11, wherein in step e) a performance-specific ranking of the compiled measuring chains is carried out wherein the compiled measuring chains are ranked on the basis of an amount of the technical parameter at least one the physical characteristic and the measurement uncertainty of the performance criteria determined (Fuller: [0014], [0021], [0043] sets of programs and/or hardware configuration selected (ranked) based on component performance criteria that is based on technical contributions of components; [0103]; FIG. 5 block 508, [0194]).” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863            


/SON T LE/Primary Examiner, Art Unit 2863